DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim’s amendment dated 10/25/2021.
Response to Arguments
3.	Applicant’s arguments filed on 10/24/2021 with respect to claims 1, 3 and 5-11 have been fully considered and are persuasive.  The rejections of claims 1, 3 and 5-11 are hereby withdrawn.
The Applicant mistakenly treated claim 12 as depending on claim 1 in the Remarks.  Claim 12, therefore, remains rejected as previously presented.

Claim Objections
4.	Claims 1 and 11 are objected to because of the following informalities:
- In claim 1, the status of claim 1 should be changed to “Currently amended”.
the left guiding post” in claim 11 refers to “the left post”, recited in claim 1.  The Examiner assumes both refers to the same component.
- Claim 11 is a duplicate of part of claim 1.
  Appropriate correction is required.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 

Connection assembly (in claims 1 and 12)
Elastic assembly (in claim 1)
Left connection component and Right connection component (in claim 10)
	First left connection member (in claims 1 and 11)
	Second left connection member (in claims 1 and 11)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear whether or not the following bolded components: “wherein the left cable management groove comprises: a left groove seat, including a left bottom plate, a left groove body disposed on the left bottom plate, and a left guiding post disposed on a bottom of the left bottom plate; a first left guiding groove body, disposed on one side of the left groove seat, and containing a plurality of through holes; a second left guiding groove body, disposed on the other side of the left groove seat, and containing a plurality of through holes; a first left connection member, disposed at a tail end of the first left guiding groove body, and connected with the first left connection rack to fixedly connect the left cable management groove with the left guiding post of the rack; and a second left connection member, disposed at a tail end of the second left guiding groove body, and connected with the second left connection rack to fixedly connect the left cable management groove with the left rear end of the chassis in the rack.” refer to the same components previously recited in claim 1.
The Examiner temporarily interprets the above bolded components in claim 11 refer to the same components previously recited in claim 1.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. U.S. Pub. 2016/0186895 (hereinafter D1) in view of Tower et al. U.S. Pub. 2021/0037672 (hereinafter D2).

Regarding claim 12, D1 teaches a rack (30; figure 1), applying a cable management arm, wherein the cable management arm comprises: 
a left cable management assembly (34 + 48; figure 17), connected with a left area (left area of 30; figure 1) at a rear end of a rack (30), and receiving a cable (see par [0051]) of a controller (implicitly taught; for connecting to corresponding cable(s) in right area 42a; see figure 17) disposed in the left area at the rear end of the rack; 

a connection assembly (50 + 54; figure 17), connected between the left cable management assembly and the right cable management assembly, and supporting the left cable management assembly and the right cable management assembly.

However, D1 does not teach an elastic assembly, connected with the connection assembly, the left cable management assembly, and the right cable management assembly, respectively; wherein when a chassis in the rack is pulled out of the rack, the elastic assembly causes the left cable management assembly and the right cable management assembly to move following the movement of the controller at a rear of the chassis in a pulling out direction, and causes the left cable management assembly and the right cable management assembly to reset due to elastic force.

an elastic assembly (1006; figures 10-11; see par [0055]), connected with a connection assembly (108; figure 6), a cable management assembly (402 + 406; figure 6); wherein when a chassis (230; figure 6) in a rack (800; figure 8) is pulled out of the rack, the elastic assembly causes the cable management assembly to move following the movement of the chassis at a rear of the chassis in a pulling out direction, and causes the cable management assembly to reset (see par [0055]) due to elastic force.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify and provide an elastic assembly connected (see above figure for proposed modification) to the connection assembly and the left/right cable management of D1, as suggested by .

Allowable Subject Matter
10.	Claims 1, 3 and 5 -11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a cable management arm, as recited in claim 1, wherein the left cable management assembly comprises: a first left connection rack, fixedly connected with a left post of the rack, a second left connection rack, fixedly connected with a left rear end of the chassis in the rack, and a left cable management groove, receiving the cable of the controller in the left area at the rear end of the rack, one end of the left cable management groove is connected with the first left connection rack and the second leftPage 5PATENT Atty Dkt No PWWUS200050-MOconnection rack, and the other end of the left .

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841